Third District Court of Appeal
                               State of Florida

                         Opinion filed August 3, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1237
                        Lower Tribunal No. F14-700
                           ________________


                           Edward R. Brown,
                                 Petitioner,

                                     vs.

                         The State of Florida,
                                Respondent.



     A Case of Original Jurisdiction – Habeas Corpus.

     Edward R. Brown, in proper person.

     Ashley Moody, Attorney General, for respondent.


Before LOGUE, HENDON and BOKOR, JJ.

     PER CURIAM.

     Petition dismissed. See Mitchell v. State, 327 So.3d 411, 412 (Fla.

3d DCA 2021) (“Petitioner cannot seek relief on an issue adjudicated by
this Court by recasting what would be a successive (or otherwise improper)

postconviction collateral appeal as a habeas corpus petition.”).




                                      2